DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application, 17/221,139, originally filed 04/02/2021, claims Domestic Priority as a CON of 16/557,154, filed 08/30/2019, PAT 10969292.

Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,969,292 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Note
This office action is based on claims submitted on 04/02/2021 with respect to the response to Notice of Non-Compliant Amendment filed 12/14/2021.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the specific structure or methodology for determining the imbalances forces of a tire/hub assembly during motion of the vehicle while attached over the lug nuts of the tire/hub assembly.

Regarding Independent claim 1:  Examiner was unable to find a prior art, including Pellegrino, Maliszewski, and  Raad that teaches or fairly suggests the limitation “each of the cup-shaped objects being hollow along at least a portion of its length that is distal from the disk, the hollow portion defining an inner diameter of each of the cup-shaped objects, the inner diameter being larger than an outer diameter of the lug nuts of the tire/hub assembly so as to allow the apparatus to be mounted to the vehicle's tire/hub assembly by fitting the plurality of cup-shaped objects over the lug nuts of the tire/hub assembly” with or in combination with the above cited limitations from claim 1.  Pellegrino teaches attaching an apparatus to the tire/hub assembly after removing the lug nuts to determine alignment of the vehicle wheel.  Raad teaches a speed sensor attached to the wheel of the vehicle which sends speed data to a computer in the vehicle that determines imbalance forces by analyzing the speed data, however Raad does not disclose the manner in which the sensor is attached to the tire/hub assembly.  

Regarding Independent claim 10:  Examiner was unable to find a prior art, including Pellegrino, Maliszewski, and  Raad that teaches or fairly suggests the limitation “each of the cup-shaped objects being hollow along at least a portion of its length that is distal from the disk, the hollow portion defining an inner diameter of each of the cup-shaped objects, the inner diameter being larger than an outer diameter of the lug nuts of the tire/hub assembly so as to allow the apparatus to be mounted to the vehicle's tire/hub assembly by fitting the plurality of cup-shaped .  
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pellegrino, U.S. Pat. No. 7,926,189 B2, Pellegrino teaches attaching an apparatus to the tire/hub assembly after removing the lug nuts to determine alignment of the vehicle wheel.   Raad et al., U.S. Pub. No. 2020/0033220 A1, Raad teaches determining imbalance forces by collecting data from a sensor attached to the tire/hub assembly.  Shin et al., U.S. Pub., No. 2010/0288030 A1.  Maliszewski, U.S. Pub. No. 2017/0350684 A1, Maliszewski teaches determining the position of a wheel using an inertial measurement unit and a gyroscope attached to the wheel but not over the lug nuts.  Shin et al., U.S. Pub. No. 2010/0288030 A1, Shin teaches determining whether a wheel on a vehicle is unbalanced during the operation of the vehicle by .

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        1/25/2022